 



Exhibit 10.2
THIRD AMENDMENT TO MASTER AGREEMENT
     THIS THIRD AMENDMENT TO MASTER AGREEMENT (this “Amendment”) dated as of
October 31, 2007, by and among BASTOGNE, INC., a Nevada corporation (“SPV”),
CHECKFREE SERVICES CORPORATION, a Delaware corporation (“Servicer”), CHECKFREE
CORPORATION, a Delaware corporation (“Parent”), but solely in its capacity as
Parent under Sections 7.2, 7.7, 7.9, 7.16, 7.18 and 9.7 of the Master Agreement,
as previously amended, and SUNTRUST BANK, a Georgia state-chartered commercial
bank (“Bank”).
     WHEREAS, SPV, Servicer and the Bank are parties to that certain Master
Agreement, dated as of August 5, 2003 (the “Original Agreement”), and, with
Parent, are parties to that certain First Amendment to Master Agreement, dated
as of April 13, 2006 (the “First Amendment”) and that certain Second Amendment
to Master Agreement, dated as of October 31, 2007 (the “Second Amendment”; the
Original Agreement together with, and as amended by, the First Amendment and the
Second Amendment are collectively, the “Master Agreement”);
     WHEREAS, SPV, Servicer, Parent and Bank desire to amend certain provisions
of the Master Agreement pursuant to the terms and conditions contained herein;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereby agree as follows:
     Section 1. Specific Amendments to Master Agreement. The Master Agreement is
hereby amended as follows:
     Section 11.4(h) of the Master Agreement is deleted in its entirety and the
following is substituted in lieu thereof:
     “Unless otherwise terminated in accordance with the terms of this
Agreement, this Agreement shall terminate on the earlier of (i) December 31,
2007 or (ii) if Bank, SPV and Servicer enter into one or more agreements, with
terms and conditions which are satisfactory to each in their respective sole and
absolute discretion, for both Bank and Bank of America to provide the Services
to SPV, the date either Bank of America or Bank commences providing the Services
under that new agreement.”
     Section 2. Certain References. Each reference to the Master Agreement in
any of the Transaction Documents shall be deemed to be a reference to the Master
Agreement, as further amended by this Amendment.
     Section 3. Benefits. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.
     Section 4. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

1



--------------------------------------------------------------------------------



 



     Section 5. Effect. Except as expressly herein amended, the terms and
conditions of the Master Agreement shall remain unchanged and in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.
     Section 6. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.
     Section 7. Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Master
Agreement.
     Section 8. No Waiver/Bring-down of Representations. This Amendment shall
not be construed as a waiver of any Event of Default that may be in existence as
of the date hereof or that hereafter may occur. To be effective, any such waiver
shall be expressly granted in writing and shall be limited to the extent set
forth therein. Except as provided for under Schedule A to this Amendment,
Servicer and SPV hereby certify that all representations made by them in the
Master Agreement remain true and correct in all material respects as if made on
and as of the date hereof.
[SIGNATURES ON NEXT PAGE]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Master Agreement to be executed as of the date first above written.

                  BASTOGNE, INC.
 
           
 
  By:   /s/ Keven Madsen    
 
           
 
      Name: Keven Madsen    
 
      Title: Vice President and Treasurer    
 
                CHECKFREE SERVICES CORPORATION    
 
           
 
  By:   /s/ David E. Mangum    
 
           
 
      Name: David E. Mangum    
 
      Title: Executive Vice President and CFO    
 
                CHECKFREE CORPORATION, solely in its capacity as Parent under
Sections 7.2, 7.7, 7.9, 7.16, 7.28 and 9.7 of the Master Agreement, as amended  
 
 
           
 
  By:   /s/ David E. Mangum    
 
           
 
      Name: David E. Mangum    
 
      Title: Executive Vice President and CFO    
 
                SUNTRUST BANK    
 
           
 
  By:   /s/ Brian K. Peters    
 
           
 
      Name: Brian K. Peters    
 
      Title: Managing Director    

Acknowledged and consented to by Guarantor

          CHECKFREE SERVICES CORPORATION
 
       
By:
  /s/ David E. Mangum    
 
       
 
  Name: David E. Mangum    
 
  Title: Executive Vice President and CFO    
Date:
  October 31, 2007    

 